Name: 2001/638/EC: Commission Decision of 2 August 2001 amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2001) 2447)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  trade;  means of agricultural production;  agricultural activity
 Date Published: 2001-08-18

 Avis juridique important|32001D06382001/638/EC: Commission Decision of 2 August 2001 amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2001) 2447) Official Journal L 223 , 18/08/2001 P. 0024 - 0025Commission Decisionof 2 August 2001amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community(notified under document number C(2001) 2447)(Text with EEA relevance)(2001/638/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species(1), as last amended by Decision 94/113/EC(2),Whereas:(1) The competent veterinary services of Canada and United States have forwarded a request for amendment to the list, established by Commission Decision 92/452/EEC(3), as last amended by Decision 2001/184/EC(4), of teams officially approved in their territories for the export of embryos of domestic animals of the bovine species to the Community.(2) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been received by the Commission.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 92/452/EEC is amended as follows:1. the following line is added to the lines concerning Canadian teams: ">TABLE>"2. the following lines are added to the lines concerning US-teams: ">TABLE>"3. the lines concerning the US teams E 512 (91PA005) and E 962 (91CA040) are respectively replaced by the following: ">TABLE>"4. the lines concerning the Canadian teams E 607, E 660 and E 933 are respectively replaced by the following: ">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 2 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 53, 24.2.1994, p. 53.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 67, 9.3.2001, p. 77.